DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election of invention II encompassing claims 1-19, and 24-25 in the reply filed on 01/10/2022 is acknowledged. 
Claims 20-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/10/2022.

Specification
The disclosure is objected to because of the following informalities the term “a second chamfer 26” in page 5 line 32-33 should be “a second chamfer 28” appropriate correction is required.  

Claim Rejections - 35 USC § 112
            
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 10, the term “all the smaller cross-sections of the side holes occupying less than half of an area of a wall of the core” renders the claim indefinite. It is unclear how the holes occupy less than half area of a core wall while the core has holes along its circumference and longitudinal length. It is also unclear which area of a wall of the core the claim refers too since the core has a cylindrical shape with holes. For examination purposes, the claim will be interpreted by “wherein each side hole has a smaller cross-section with a normal direction directed towards the cavity, and cross section of the side holes occupying surfaces of a wall of the core”. Applicant is recommended to clarify to overcome this issue.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1- 4, 6-14, 16-19, and 24-25 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated  by Osvaldo  (US 20140016985 A1).
Regarding claim 1, Osvaldo discloses an applicator for applying an eyelash cosmetic (Abstract), including a core (21) comprising a cavity (25) and side holes (34) connecting 
Regarding claim 2, Osvaldo discloses the claimed invention of claim 1. Osvaldo further discloses the shape of the core (21) is such that any cross-section of the core in a plane perpendicular to a main axis (Fig. 2, axis-x) of the applicator is convex (Fig. 2 and Para. 0043).  
Regarding claim 3, Osvaldo discloses the claimed invention of claim 1. Osvaldo further discloses at least some of the side holes have a larger axis parallel to a main axis of the applicator (Fig. 5B).  
Regarding claim 4, Osvaldo discloses the claimed invention of claim 3. Osvaldo further discloses the side holes (34) form rings extending in planes perpendicular to the main axis of the applicator (Fig. 5A, the examiner notes that holes 34 around the core 21 forms the ring, see also para. 0047 and Fig 3a which shows walls 28-30 has a series of opening ), at least some of the side holes (34) having top and bottom peaks along their larger axis (see annotated Fig. 5B below), the top peak of at least one of the side holes being closer to a distal end of the applicator than the bottom peak of at least one side hole of a higher successive ring( See annotated Fig. A below).  

    PNG
    media_image1.png
    660
    357
    media_image1.png
    Greyscale

Regarding claim 6, Osvaldo discloses the claimed invention of claim 1. Osvaldo further discloses the side holes form rows parallel to a main axis of theSerial No. Preliminary Amendment Page 4applicator (See annotated Fig. 2 below), a distance between two side holes of a row being less than a larger dimension of one of the two side holes along the main axis of the applicator ( See annotated Fig. 2 below).   

    PNG
    media_image2.png
    814
    736
    media_image2.png
    Greyscale

Regarding claim 7, Osvaldo discloses the claimed invention of claim 1. Osvaldo further discloses at least some of the side holes (34) have a polygonal shape (Fig. 2).  
Regarding claim 8, Osvaldo discloses the claimed invention of claim 1. Osvaldo further discloses at least some of the side holes (34) have a diamond shape (Para. 0048).  
Regarding claim 9, Osvaldo discloses the claimed invention of claim 1. Osvaldo further discloses at least some of the side holes (34) are identical ( Fig. 2).
Regarding claim 10, Osvaldo discloses the claimed invention of claim 1. Osvaldo further discloses each side hole has a smaller cross-section with a normal direction directed towards the cavity (Fig. 2, 34), and cross section of the side holes occupying surfaces of a wall of the core (Fig. 2).  
Regarding claim 11, Osvaldo discloses the claimed invention of claim 1. Osvaldo further discloses the side holes (34) extend over a section of the applicator forming less than half a length of the applicator (See annotated Fig. 2), the applicator comprising protrusions (22) on more than half the length of the applicator (Fig. 2).  

    PNG
    media_image3.png
    703
    521
    media_image3.png
    Greyscale


Regarding claim 12. Osvaldo discloses the claimed invention of claim 1. Osvaldo further discloses each side hole (34) extends over less than 20 % of a revolution of the core (21) (Fig. 2).
Regarding claim 13, Osvaldo discloses the claimed invention of claim 1. Osvaldo further discloses at least some of the side holes (34) have at least an external chamfer (See annotated Fig. 5B below).  

    PNG
    media_image4.png
    454
    651
    media_image4.png
    Greyscale

Regarding claim 14, Osvaldo discloses the claimed invention of claim 1. Osvaldo further discloses protrusions (22) extending fully out of the side holes (Fig. 2).  
Regarding claim 16, Osvaldo discloses the claimed invention of claim 1. Osvaldo further discloses protrusions (22) forming rows parallel to a main axis (Fig. 2, axis-x) of the applicator (Fig. 2), at least some of the rows having different numbers of protrusions from the others (Fig. 2, second end 24 of the core 21 has less protrusions 22 than the middle of the core 21).  
Regarding claim 17, Osvaldo discloses the claimed invention of claim 1. Osvaldo further discloses protrusions (Fig. 2, 22) forming rings perpendicular to a main axis (Fig.2, axis-x) of the applicator, at least some of the rings having different numbers of protrusions from the others (Fig. 2, protrusions 22 forming ring at the second end 24 of the core 21 and protrusions 22 forming ring at the distal end 23 have different number of protrusions than rings of protrusion in the middle of the core 21).  
Regarding claim 18, Osvaldo discloses the claimed invention of claim 1. Osvaldo further discloses it is made in one piece (Para. 0039).  
Regarding claim 19, Osvaldo discloses the claimed invention of claim 1. Osvaldo further discloses a cosmetic product container (Fig. 1, 8 and Para. 0041).
Regarding claim 24, Osvaldo discloses the claimed invention of claim 1. Osvaldo further discloses each side hole extends over less than 15 % of a revolution of the core (Fig. 2-3A, and para. 0047, the examiner notes that a revolution of the cylindrical core includes portions of solid walls 31-33, perforated wall portions 28 to 30 with a series of holes 34, and protrusions 22).
Regarding claim 25, Osvaldo discloses the claimed invention of claim 1. Osvaldo further discloses each side hole (34) extends over less than 10 % of a revolution of the core (Fig. 2-3A, and para. 0047, the examiner notes that a revolution of the cylindrical core includes portions of solid walls 31-33, perforated wall portions 28 to 30 with a series of holes 34, and protrusions 22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Osvaldo (US 20140016985 A1).
Regarding claim 5, Osvaldo discloses the claimed invention of claim 1. Osvaldo further discloses the side holes (34) form rings extending in planes perpendicular to a main 
It would have been an obvious matter of design choice to have a distance between two side holes of a ring being less than a larger dimension of one of the two side holes along the plane of the ring, since such a modification would have involved a mere change in the size/shape of the holes along the circumference of the core. A change in size/shape is generally recognized as being within the level of ordinary skill in the art. In this instance, an ordinary skill in the art would recognize changing the size of the holes as being within the level of ordinary skill in the art in order to fit the protruding element between the holes and to accommodate for the circumference dimension of the solid walls portions 31 to 33 as shown in Figures 2 -3A.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Osvaldo (US 20140016985 A1) in view of Pires et al (20160045014).
Regarding claim 15, Osvaldo discloses the claimed invention of claim 1. Osvaldo further discloses at least some of the side holes (34) having a diamond shape (Fig. 2) are surrounded by four protrusions extending opposite four peaks of the side hole ( See annotated Fig. 2 below).

    PNG
    media_image5.png
    703
    521
    media_image5.png
    Greyscale
 
Osvaldo discloses does not explicitly disclose four protrusions extending opposite a middle of each side of the side holes.  Pires teaches a molded cosmetic applicator with core (112) with number of holes (128) and multiple protruding elements (114) disposed on surface (132) surrounding holes  (128) (See Para. 0037 and Fig. 2-3) so that the alternate positioning of the tines (114) provides a better separation of the eyelashes during the application of the cosmetic product and therefore a uniform application of the cosmetic product. Additionally, the troughs (128) are configured to catch the eyelashes to provide more amount of the cosmetic product to be applied to the eyelashes (Para. 0038).
It would have been obvious to one having ordinary skill in the art before the effective filing date modify the protrusion elements number of Osvaldo, and add more protrusion element as taught by Pires extending opposite a middle of each side of the side holes so that the alternate positioning of the tines provides a better separation of the eyelashes during the application of the cosmetic product and therefore a uniform 

Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference-cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/KARIM ASQIRIBA/Examiner, Art Unit 3772 

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                         
!